Motion
for new trial presented by defendant. The issue is solely one of fact. The jury saw and heard all the witnesses and examined the book account presented in evidence by the defendant. The action was instituted for the purpose of recovering wages alleged to be due from defendant to plaintiff. After careful examination of all the evidence we are unable to discover any reason why we should invade the province of the jury and usurp their functions, there being no evidence that the triers of fact were influenced by any bias, prejudice or failure to understand the law governing the case. Motion overruled.,